DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 are objected to because of the following informalities: The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. For example, in claim 1, “which is preferably designed”, “is integrally formed or attached”, “of which a”, “is connected”, “liquid-tight manner which passes”.  In claim 2, “has an”. In claim 3, “”are provided”, “which can be locked”, “is arranged”.  Note the format of the claims in the patent(s) cited. Appropriate correction is required.  Applicant should review all other pending claims for similar narrative language.  Since claims 2-14 are in the chain of dependency to claim 1, they too are subject to the same objection.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest singularly or an obvious combination of a floor drain having a first receiving body for the inlet channel socket, a second receiving body for the first receiving body, and a drain housing following the second receiving body in the water drainage direction, which is preferably designed as an odor trap, wherein the first receiving body has a bowl-shaped section, to the outer .
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORI L BAKER/Primary Examiner, Art Unit 3754